LA PRADE, Chief Justice.
This is an original proceeding in certiorari, initiated by an application of the State of Arizona, on relation of its Attorney General. The State seeks to have the judgment entered by Frank E. Thomas, Judge of the Superior Court, in and for the County of Cochise, granting a liquor license to one Horace Griffin, and the license issued by Mr. Duncan, Superintendent of the Department of Liquor Licenses and Control, pursuant to said judgment, declared to be null and void. Respondent moved to quash the writ.
In view of the fact that this case differs in no substantial way from the situation in *339State v. Thomas, 1956, 80 Ariz. 327, 297 P.2d 624, we hereby hold that the opinion in said case is controlling here and determinative of this review.
Respondent’s motion to quash the writ is denied, and the judgment of the lower court is annulled, with directions to void the license issued pursuant thereto.
UDALL and PHELPS, JJ., concur.
STRUCKMEYER and WINDES, Justices.
For the reason stated in the dissent to State v. Thomas, 80 Ariz. 327, 297 P.2d 624, we dissent.